Citation Nr: 1713759	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  15-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, variously diagnosed, to include migraines.

2.  Entitlement to service connection for a chronic sinus disorder, to include chronic sinusitis.

3.  Entitlement to service connection for chronic residuals of traumatic brain injury (TBI).

4.  Entitlement to an evaluation in excess of 10 percent for left knee strain with retro patellar pain syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement syndrome.

8.  Entitlement to an effective date earlier than July 22, 2013, for the grant of service connection for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that in March 2017, the Veteran perfected a separate appeal via VA Form 9, Appeal to the Board of Veterans' Appeals, for entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, entitlement to an evaluation in excess of 10 percent for left hip strain, and entitlement to an evaluation in excess of 10 percent for left ankle strain.  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the March 2017 VA Form 9, the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  Further, there may be ongoing RO action that would further preclude the Board's jurisdiction at this time.

The Board also notes that the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) based solely on his PTSD was raised by the Veteran in February 2015.  As the issue of entitlement to a higher rating for PTSD is not before the Board, neither is the claim for a TDIU.  The Board notes, however, that the RO is aware of the issue and in March 2017 began development.   

The Board finally notes that on a VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2015, the Veteran indicated that he should have been found entitled to an earlier effective date for his service connected left knee strain with retropatellar pain syndrome.  The Veteran's claim for a left knee disability was originally received in July 1992.  Service connection was established in a January 1993 rating decision and a noncompensable disability rating was established effective from June 19, 1992, the day after the Veteran's discharge from service.  Rating decisions in January 1993 and December 1993 continued the noncompensable rating; and a December 1994 decision increased the rating to 10 percent effective from May 27, 1994.  There was no disagreement with respect to any of those rating decisions; and no correspondence from the Veteran between the December 1994 rating decision and his claim received on November 23, 2011.  As noted below, the issue of entitlement to a higher rating for the Veteran's left knee strain with retropatellar pain syndrome has been remanded for additional development.  As such, a disagreement with the effective date for the Veteran's left knee disability rating is premature.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a chronic sinus disorder, residuals of a TBI, entitlement to initial evaluations in excess of 10 percent for tinnitus, left knee strain with retropatellar pain syndrome, and right shoulder impingement syndrome, as well as an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has demonstrated a chronic headache disorder that was treated in service, has been treated over the years since service, and is as likely as not due to in-service event or occurrence.

2.  A claim for service connection for right shoulder impingement syndrome was not received by VA prior to July 22, 2013.  No other claim for this disorder was filed prior to that date.


CONCLUSIONS OF LAW

1.  With resolution or reasonable doubt in the Veteran's favor, a chronic headache disorder, variously diagnosed, was incurred in active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an effective date earlier than July 22, 2013, for the grant of service connection for right shoulder impingement syndrome have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With respect to the claim of entitlement to service connection for a headache disorder the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2011, January 2012, April 2012, March 2014, April 2014, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  With respect to the effective date claim, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was offered, yet declined, the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran contends that he suffers from a headache/migraine disability which had its onset in service or as a result of service.  

The first question that must be addressed, therefore, is whether there is evidence of a chronic headache/migraine disorder during the Veteran's active duty service.

The Veteran's service treatment records indicate that the Veteran presented on May 24, 1991 with complaints of headache, sinus problems, and a cold for four to five days.  After physical examination, the Veteran was diagnosed as having a sinus headache and a resolving cold; and he was referred for additional evaluation.  X-rays were noted be negative; however, the provider noted that x-rays of the sinuses showed increased haziness at right maxillary sinus at the base and at right sphenoid.   

The Veteran presented on July 1, 1991 with complaints of toothache and headache due to pain in his mouth.  Assessment was pharyngitis and sinusitis.  

The Veteran presented on November 12, 1991 with complaints of flu symptoms, sinus congestion, and migraine headaches for one day with vomiting.  Physical examination demonstrated that he was tender to palpation over maxillary sinus.  Assessment was probably early sinusitis with mixed component headaches.  

The record shows then that the Veteran was seen on isolated occasions during service for headaches, which appear to resolve with treatment.  That complaints were recorded in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Migraines could be service-connected as an organic disease of the nervous system under this provision.  The Veteran consistently reported that he began to have migraines when he left service.  However, the first diagnosis of migraine in the record following service was not until 1996.  There are, however, VA records which show that the Veteran did have complaints of headaches in 1993, and at that time gave a history of headaches of 1 year duration.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

With respect to the symptoms noted during service, the record indicates that he did have headaches on three occasions in service, in May, July, and November 1991, the last one being mixed component headaches.  Thus, mixed component headaches (tension and migraine headaches) were "noted" during service.  In addition, the Veteran reported continuity of post-service headache symptoms; and in December 1993, the Veteran underwent VA Gulf War Protocol examination at which time he reported headaches one to three times per week for the past year.      

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran clearly has a current headache disability.  

The remaining questions, therefore, are:  (a) whether there is competent evidence of a relationship between the Veteran's current headache disability and the post service symptoms; or (b) whether there is competent evidence of a relationship between the Veteran's current chronic headache and the Veteran's active duty service.  

With respect to his headaches, the Veteran underwent VA examination in March 2012.  After physical examination and interview of the Veteran as well as a review of the claims file, the examiner noted that the Veteran stated that he began experiencing worsening headaches in 1992 shortly after being discharged from the military.  The Veteran reported sharp and aching pain would originate in his left frontal area radiating to the back of his head at which time it was throbbing with accompanying light sensitivity, nausea, and sometimes vomiting.  The examiner noted that a November 2003 CT head fossa without contrast revealed no significant abnormalities and there was no evidence of acute ischemic infarct, parenchymal or extra-axial bleedings.  The examiner opined that the Veteran's migraines were less likely than not incurred in or caused by service.  The examiner noted that military records showed headaches from sick call visits in May 1991, July 1991, and November 1991 were related to acute sinusitis and were not migraine headaches.  He also noted that the Veteran's CT scan of the head without contrast in November 2003 did not reveal any vascular abnormalities that would favor a migrainous headache.

The Veteran underwent an independent medical evaluation by a family physician in January 2014.  In the evaluation report, the family physician stated: 

The Veteran's symptomatic migraine headache started in the area where there has been documented sinusitis in the left frontal region, that he had severe enough symptoms of headache and pain that he saw a dentist in service in July 1991.  At that time the headaches were documented as being frontal and temporal.  He reports he tried a bite guard which didn't help.  There are also service medical records in 1991 documenting headaches associated with sinus symptoms.  In November of 1993 he was documented as having headache about 5 times per week.  In February 1996, he was diagnosed with muscle contraction/tension headaches.  In November of 2003 the headaches were weekly with associated blurring of vision and nausea.  He has been on multiple medications over the last 20 years to prevent and/or treat his migraine headaches.  The medications he has tried have either given him side effects or have not worked.  He reports severe headache at least twice per month for years, but starting in 2013, he reports severe prostrating and prolonged attacks lasting 2 days at a time at least once per week.  What he has found to be helpful over the years was taking diazepam, putting a cold towel on his head and lying down to try to sleep.  He reports these headaches have made it impossible for him to function with any consistency both in the work place and the home.  ...

It is also my opinion that more likely than not his current migraines are a continuation and later manifestation of the in-service headache complaints as discussed above.  The in-service headaches were more than just related to the veteran's sinus complaints but in fact a separate entity.  Since leaving the service the veteran has suffered from recurrent migraines of varying intensity and frequency.  To the contrary of statements made by the March 2012 C&P c examiner, the fact that the November 2003 CT scan of the head didn't show any abnormalities does not rule out migraines as the type of headache that he had been suffering from it is not necessary for a CT scan of the head to actually show vascular stigmata associated with migraines in order to diagnose a patient because it often doesn't show anything abnormal.  Head CT scans show either normal or only sinus abnormalities in more than 80 percent of migraine sufferers according to the well-known and accepted medical literature as to this topic.  The veteran has experienced limited periods of improvement in the frequency of the migraines over the years; however it is clear to me that he has had a moderate impairment from these migraine since military service until about 2013 at which time the headaches became more frequent and severe, lasting for 2 days at a time without any relief from medications.  The March 2012 C&P exam documents migraines more frequently than once a month that are prostrating and prolonged attacks.  His July 2013 VAMC records document four migraines per month.

The Veteran underwent a VA examination in April 2014.  After physical examination of the Veteran and a review of the file, he opined that migraine was not caused by or a result of specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner stated that a review of medical literature was silent for any mechanism by which specific exposure event in Southwest Asia may cause or aggravate vascular migraine "since our show (a genetic condition)."   The examiner stated that the etiology of migraines was well known, specifically genetic and that approximately 70% of patients have a first-degree relative with a history of migraine. The examiner noted that the risk of migraine was increased 4-fold in relatives of people who have migraine with aura and that although no genetic basis had been identified for common migraine; it generally demonstrated a maternal inheritance pattern.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has a chronic headache/migraine disability that is related to service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  Accordingly, the Board finds that the competent medical evidence of record, both for and against findings that the Veteran has a chronic headache/migraine disability that is related to service are in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for right shoulder impingement syndrome. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i). 

The record reflects that the Veteran was discharged from active duty in June 1992.    On July 20, 1992, VA received a VA Form 21-526, Veteran's Application for Compensation and/or Pension, completed by the Veteran, noted only knee and back injuries.  In December 1993, the Veteran requested a higher rating for service-connected left knee disability.  In May 1994, the Veteran again requested a higher rating for left knee disability and filed a new claim for service connection for PTSD.  In November 1994, the Veteran filed a claim for service connection for hearing loss of the left ear with tinnitus.  In November 2011, the Veteran filed claims for service connection for hearing loss, tinnitus, TBI, migraine condition, mental condition, sinus condition, left ankle condition, and a hip condition.  That same day, the Veteran filed a separate claim for increased rating for his left knee.  In January 2012, the Veteran's representative provided information regarding the claim for service connection for a mental condition; and in April 2012 provided a statement in support of his claim for service connection for PTSD.  In December 2012, the Veteran's attorney requested a copy of the claims file.  On July 22, 2013, the Veteran's attorney submitted the Veteran's statement regarding migraines, sinusitis, left knee, and PTSD which also raised a claim for service connection for a right shoulder disability on a secondary basis.  The Veteran reported that his service-connected left knee gave way and he fell injuring his right shoulder.  

Thus, although the Veteran submitted claims for other disabilities prior to July 22, 2013, none of these filings showed intent to claim benefits for a shoulder disability.  The first claim that addresses the right shoulder was the one received on July 22, 2013, which served as the basis for the effective date assigned.

The Court of Appeals for Veterans Claims has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382, citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997). 

Thus, applying case law, the statute and the regulations cited above, the Veteran is not entitled to an effective date earlier than July 22, 2013, for the grant of service connection for right shoulder impingement syndrome.
ORDER

Entitlement to service connection for a chronic headache disorder, variously diagnosed, is granted.

Entitlement to an effective date earlier than July 22, 2013, for the grant of service connection for right shoulder impingement syndrome is denied.


REMAND

Relevant evidence has been added to the claims file that was not previously considered by the RO in connection with these claims.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as the additional evidence was obtained by the RO rather than submitted by the Veteran, the automatic waiver provision does not apply.  As such, a supplemental statement of the case (SSOC) needs to be issued as the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  Thus, the case should be referred to the AOJ for review and preparation of an SSOC.  

With respect to the issue of entitlement to service connection for a chronic sinus disorder, an initial discussion needs to be undertaken as to whether any current sinus problem is chronic, or whether there are isolated acute episodes.  There are, as noted above, some findings of sinus problems in service.  Post-service records currently on file, however, fail to reveal any pertinent complaints or findings for many years.  More recently there have been some sinus problems identified.  Significantly, the Veteran has given a history of multiple periods over the years when antibiotics were prescribed as well as periods of incapacitation secondary to sinus problems.  The records currently on file do not reflect this extensive treatment or repeated periods of incapacitation.  Development will be undertaken to obtain pertinent records, and an examination conducted, if needed to opine as to etiology and whether a chronic sinus disorder is clinically established.

With respect to the issue of entitlement to service connection for chronic residuals of a TBI, the Veteran contends that he has residuals from a TBI which occurred in service.  Specifically, the Veteran reported that he once crashed into a tank ditch, hit his head on the driver's hatch, messed up his shoulder and head, and lost consciousness for a few minutes.  The Veteran also submitted a buddy statement from a man who served with him during Operations Desert Storm and Desert Shield from October 1990 to March 1991.  The buddy stated that their scout platoon was issued two pair of boxing gloves but no protective equipment such as head gear or mouth pieces; that members of their platoon engaged in frequent boxing matches; and that the Veteran was involved in more of the boxing matches than most others as he was considered a brawler and a favorite to face members of other platoons.  

VA treatment records include references to partial complex seizures post TBI, multiple TBI as a heavy weight boxer and after a tank accident, and TBI sustained when he went downhill in a MVA.  It is unclear when these seizures started.  They are first referenced by history some years after service.  Again, it is unclear when they were first manifested and what any initial treatment may have been.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Board finds that the evidence submitted in support of his claim for chronic residuals of a TBI has triggered VA's duty to assist the Veteran by providing him a VA examination and nexus opinion.

With respect to the issues of entitlement to higher initial ratings for service-connected left knee and right shoulder disabilities, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an additional VA joints examination must be conducted. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his sinus disorder, TBI residuals, left knee strain with retropatellar pain syndrome, tinnitus, bilateral hearing loss, and right shoulder impingement syndrome. The records should then be obtained and associated with the file. The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.  Records obtained, especially with reference to the sinus disorder and the seizure disorder should be for all treatment rendered at any time since separation from service.  The Veteran should be asked to identify approximate times and locations for treatment with antibiotics and for periods of incapacitation, as well as any initial treatment for seizures from the time of their onset.  As needed release of information forms should be requested.  All attempts to identify and obtain records should be documented in the claims folder.

2.  The Veteran should be afforded a VA neurologic or other appropriate examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The examiner should identify all current chronic residuals of a TBI and provide an opinion as to whether it is at least as likely as not that any such disorder is in any way related to (caused or aggravated by) the Veteran's active duty service or to service-connected disability.  Please note that temporary or intermittent flare-ups are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must take into account and comment on the Veteran's lay statements as well as the buddy statement submitted in January 2015. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

3. The Veteran should be afforded a VA orthopedic or other appropriate examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

In accordance with the latest worksheets for rating knee and shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, the left knee and right shoulder joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  The Veteran should be scheduled for an appropriate examination of his sinuses.  All indicated tests should be performed, and all clinical findings reported in detail.  The electronic claims files should be made available to the examiners for review in conjunction with the examination.  The examiner is requested to (1) clearly determine whether or not the Veteran has a chronic sinus disorder, as opposed to isolated acute episodes; and, (2) to identify the onset of etiology of the pathology.  This should include a clear statement whether it is as likely as not (50 percent probability or higher) that any current chronic sinus disorder (if found) is related to the in-service sinus findings.  A medical basis for all findings should be set forth.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once. 

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


